Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 7/16/21 have been fully considered but they are not persuasive. 
The Examiner has review the remarks presented by Applicants’ representative and disagrees with Applicant’s interpretation of the prior art and how the newly amended claims overcome the prior art. Applicant’s Representative first argues that the amended claims are not obvious over the combination of Tautz and Bredau because the prior art fails to teach having the valve closed for the leakage detection and that a leakage detection would not be considered by a person having ordinary skill in the art because the primary reference remains silent on such feature. Applicant’s Representative argues secondly that Bredau remains silent on detecting a leakage between two sections of the hydraulic cylinder
Examiner will now address Applicant’s arguments below in a bit further detail: 

Regarding Applicant’s First Argument: 
	Examiner respectfully disagrees with Applicant’s analysis of the prior art. First, Examiner asserts that the primary reference need not discuss the modification that is occurring by the secondary reference, if the secondary reference is being used to improve the device or it is obvious to try. See, KSR Int'l Co. v. Teleflex Inc., 550 U.S. KSR  in that the modification is both an improvement on the primary reference and also obvious to try given how the primary reference currently operates. Examiner also notes that the function of the primary reference would not be destroyed by the modification of Bredau because in order to hold the actuator at a given position the valve must be closed to maintain the pressure in each of the respective positions. Furthermore, the secondary reference teaches having the valve closed to sense leakages. Therefore, such modification would be obvious to a person having ordinary skill in the art.

Regarding Applicant’s Second Argument: 
 	Examiner respectfully disagrees with Applicant’s assertion that the Breada remains silent on detecting a leakage between two sections of the hydraulic cylinder. Examiner draws Applicant’s attention to paragraph [0007] which explicitly states that the system is capable of detecting a leakage via an “internal leak (for example, defective piston seal)”. 
	As such, the Examiner has maintained his rejections using the same prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”). 
In Reference to Claim 1 and 8: 
Tautz discloses an arrangement between a first and method between a first and second section of a hydraulic cylinder comprising: 
a movable piston (3) is arranged between the first section (5A) and the second section (5B) in a way that the movable piston (3) changes its position (s) between the  first section (5A) and the second section (5B) dependent on a difference between a first force, which acts at the first section (5A) on a first cross sectional area (4A) of the movable piston (3), and a second force, which acts at the second section (5B) on a second cross sectional area (4B) of the movable piston (3); wherein the first section (5A) comprises hydraulic oil with a predefined first pressure (PA), is calculated based on this pressure (PA) and based on the first area (4A), wherein the second section (5B) comprises hydraulic oil with a predefined second pressure (PB), while the second force 
Tautz fails to explicitly disclose wherein the first valve is closed to determine leakage detection within the cylinder and wherein the change of position results from the pressure differential due to leakage between the first section of the hydraulic cylinder and the second section of the hydraulic cylinder because the first valve is closed because Tautz fails to consider the leakage implications.
However, in the same field of endeavor Bredau discloses a fluid cylinder circuit wherein Breadau closes the valve (13) and uses the information from pressure sensors (23 and 24) and position sent to its controller to determine if a leakage is occurring within the piston cylinder circuit and even between the first and second chambers of the cylinder across the piston seal. See, Paragraph [0007]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the controller of Tautz such that it include a logic system which has the ability to close the cylinder displacement valve and continue to monitor the pressure of the piston cylinders and the respective position of the piston because such a modification would provide the additional benefit of using the pre-existing 

In Reference to Claim 2: 
Tautz discloses wherein the remote controlled first valve (7) is connected with the control (11) via first control signal (u), thus hydraulic oil is provided in and out of the first section in a remote controlled manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”)  as applied to claim1 above, and further in view of Aardema et al., U.S. Patent 5,960,695 (hereinafter “Aardema”).
In Reference to Claim 3: 
Tautz as modified discloses all the limitations set forth in claim 1, but fails to explicitly disclose the use a remote controlled second valve in which the controller controls fluid input into the second section of the hydraulic cylinder, instead relying on a single 4 way 3 position directional control valve. 
However, in the same field of endeavor, Aardema, discloses a hydraulic piston circuit wherein the cylinder is controlled by a first and second remote controlled valve. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Tautz with the teachings of Aardema, specifically by replacing the 4-way 3 position directional control of Tautz with two on-off independent metering valves because it is a simple substitution of one known method of cylinder . 

Claim 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”)  as applied to claim1 above, and further in view of Nielsen et al., U.S. Patent 2014/0328679 (hereinafter “Nielsen”). 
In Reference to Claim 4, 6, and 7:
Tautz as modified discloses all the limitations set forth in claim 1, but fails to disclose wherein the movable piston is part of a hydraulic pitch drive of a wind turbine and interacts via its position with a blade of a wind turbine to adjust its pitch. 
However, in the same field of endeavor Nielsen, discloses a hydraulic cylinder wherein the hydraulic cylinders extension and retractions controls the pitch angle of a wind turbine blade. See, Figure 3 and Paragraph [0023]. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Tautz with the teachings of Nielsen, such that its cylinder arrangement is placed in the wind turbine environment and responsible for altering the pitch angle (as taught by Nielsen) because such a modification is a matter of engineering expedience. In other words, it is well established that hydraulic piston circuits such as Tautz are utilized in the wind turbine environment to alter the pitch angle of the turbine blade. 


In Reference to Claim 5: 
Tautz as further modified by Nielsen further discloses wherein the pitch angle is chosen between 0 and 15 degrees for detecting a leakage of oil. See, Nielsen Paragraph [0024] which discloses having the pitch angle controlled from 0-90 degrees depending upon wind conditions. Therefore, Tautz system would detect leakage for any pitch angle between 0 and 90 degrees. 

Claims 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Tautz et al., U.S. Patent 8,301,276 (hereinafter “Tautz”) in view of Bredau, European Patent Publication EP 1812718 (hereinafter “Bredau”) in further view of Egedal, European Patent EP 2270342 (hereinafter “Egedal”)
In Reference to Claim 9 and 10: 
Tautz as modified by Bredau discloses all the limitations set forth in claim 1 and 8 (See, Above), but fails to disclose wherein the sensor coupled with the piston is located remote from the hydraulic cylinder, as Tautz remains silent as to the location. 
However, in the same field of endeavor, Egedal discloses a hydraulic piston wherein the position sensor is located outside of the hydraulic cylinder and measures the pistons location based off the position of the piston rod.  See, Paragraph [0037].
It would have been obvious to a person having ordinary skill in the art to further modify Tautz, such that the position sensor (based off pressure) is located outside of the cylinder because such a modification is a simple substitution of one known location for a sensor to monitor the position for another providing the same predictable results because the piston rod and piston are connected to one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745